Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into effective
as of January 1, 2016 (the “Effective Date”) by and between Entravision
Communications Corporation, a Delaware corporation (the “Company”), and
Christopher T. Young (the “Executive”).

1.Employment.

a.The Executive shall serve as the Company’s Executive Vice President, Chief
Financial Officer and Treasurer (“CFO”) during the Employment Term (as defined
below).  The Executive will perform such duties as are customarily performed by
a chief financial officer of similar organizations, including the duties as may
reasonably be assigned from time to time by the Company’s Chief Executive
Officer (the “CEO”) that are consistent with such title and position.  The
Executive shall report directly to the CEO, or such other person as may be
designated by the CEO.  In performing his duties, the Executive will abide by
all applicable federal, state and local laws, as well as the Company’s bylaws,
rules, regulations and policies, as may be amended from time to time.

b.The Executive shall devote his entire productive time, ability and attention
to the Company’s business during the Employment Term.  The Executive shall not
engage in any other business duties or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the CEO.  The foregoing shall not preclude
the Executive from engaging in appropriate civic, charitable or religious
activities or from devoting a reasonable amount of time to passive private
investments or from serving on the boards of directors of other entities
(provided that any director position shall require the prior written consent of
the CEO), as long as such activities and/or services do not interfere or
conflict with his responsibilities to the Company, and any provision of this
Agreement.  The Executive shall not directly or indirectly acquire, hold or
retain any interest in any business competing with or similar in nature to the
business of the Company, or which in any other way creates a conflict of
interest, except for up to one percent (1%) ownership interests in public
companies.  During the Employment Term, the Executive shall not in any way
engage or participate in any business that is in competition with the Company.

2.Term.  Beginning on the Effective Date, the Company agrees to employ the
Executive and the Executive accepts employment with the Company until December
31, 2018, or until such time that the Executive’s employment is terminated in
accordance with the terms of this Agreement (the term of such employment, the
“Employment Term”).

3.Salary and Benefits.

a.Salary.  The Executive will receive an annual base salary of $500,000, payable
in equal installments according to the Company’s regular paydays, less any
applicable taxes and withholding (the “Base Annual Compensation”).  The Base
Annual Compensation may be increased, in the discretion of the Company’s
Compensation Committee, with reference to the increase in base compensation
given, in the same time period, to the Company’s employees and other senior
executive officers and such other factors as may be considered by the Company’s
Compensation Committee, in its sole discretion.

b.Discretionary Bonus.  The Executive is eligible for a discretionary annual
bonus (an “Annual Bonus”) of up to one hundred percent (100%) of his
then-applicable Base Annual

-1-

--------------------------------------------------------------------------------

Compensation, subject to the approval of the Company’s Compensation Committee,
in its sole discretion.  Any Annual Bonus earned by the Executive will be paid
within two and one-half (2 ½) months following the end of the year in which the
Annual Bonus is earned.

c.Benefit Coverage.  During the Employment Term, the Company shall pay for the
cost of medical and dental coverage for the Executive and the Executive’s
dependents under the Company’s established medical and dental benefit plans at
no cost to the Executive; provided, that if the provision of any such coverage
under a fully-insured plan would subject the Company to an excise tax, then the
foregoing provision shall not apply.  The Executive is entitled to participate
in all other executive benefit programs and plans established by the Company
from time to time for the benefit of its executives generally and for which the
Executive is eligible.  During the Employment Term, the Company will pay to
Executive an amount equal to the expense of life insurance coverage currently
maintained by Executive (payable in installments throughout the year according
to the Company’s regular paydays, less any applicable taxes and withholding).

d.Time Off and Holidays.  The Executive will be entitled to discretionary time
off in accordance with the policies established by the Company for its
employees, as may be amended from time to time.  The Executive will also be
entitled to the paid holidays as set forth in the Company’s policies.

e.Automobile Allowance.  The Executive will receive One Thousand Dollars
($1,000.00) per month as an allowance in respect of automobile expenses.

f.Equity Incentive Grants.  The Executive is eligible for equity incentive
grants under the Entravision Communications Corporation 2004 Equity Incentive
Plan.

g.Expenses.  The Company will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Company in performance of the Executive’s duties pursuant
to this Agreement, and in accordance with the Company’s employment
policies.  The Executive must prepare and submit expense reports with respect to
such expenses in accordance with the Company’s policies.

h.Miscellaneous.  The Company will indemnify the Executive consistent with the
Company’s other executive officers and its legal obligations under California
Labor Code Section 2802.



-2-

--------------------------------------------------------------------------------

4.Termination of Employment.

a.The Company or the Executive may terminate this Agreement and the Executive’s
employment at any time, with or without Cause (as defined below).  

b.In the event the Executive is terminated for “Cause,” the Executive shall not
be entitled to any severance compensation or any other compensation from the
Company except for such salary and benefits as the Executive may have earned
prior to the Executive’s termination.  If terminated for “Cause,” the Executive
shall be ineligible for any bonus, prorated or otherwise.  For purposes of this
Agreement, the Company may terminate this Agreement for “Cause” for any of the
following reasons:

(i) The Executive’s continued failure to substantially perform his job duties
and responsibilities, provided that written notice is provided by the Company
and the performance problem is not satisfactorily cured within sixty (60) days.

(ii) The Executive’s serious misconduct, dishonesty or disloyalty, which is
actually or potentially harmful to the Company.

(iii) The Executive’s willful, reckless or grossly negligent act or omission
that is materially harmful to the Company.

(iv) The Executive’s material breach of any provision of this Agreement,
provided written notice of such breach is given by the Company and the Executive
is given at least thirty (30) days to cure the breach.

c.Termination without Cause or for Good Reason.  In the event that (i) the
Company terminates the Executive’s employment without Cause, or (ii) the
Executive voluntarily terminates his employment for Good Reason (as provided
below), then, in addition to salary and benefits earned by the Executive prior
to and through the Termination Date, and subject to compliance with Section
4.f., the Company will pay to the Executive severance compensation in an
aggregate amount as follows (referred to in the aggregate as the “Severance
Payment”): (A) the Executive’s then-current Base Annual Compensation, plus (B) a
prorated bonus amount which shall be equal to the product of: (x) the average of
the Annual Bonuses received by the Executive for the two (2) years preceding the
year of such termination, multiplied by (y) a fraction, the numerator of which
is the number of days preceding such termination in the then-current calendar
year, and the denominator of which is 365 (i.e., the total number of days in
such calendar year).

d.Good Reason.  

(i) Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean the existence or occurrence of any of the following conditions during
the Term without the Executive’s written consent: (i) a material reduction in
the Executive’s then-current Base Annual Compensation, unless such reduction is
applicable generally to similarly-situated senior executives of the Company, or
(ii) the requirement, within one hundred twenty (120) days following a Change in
Control of the Company, that the Executive move his residence outside the
greater Los Angeles, California metropolitan area.  

(ii) Procedures.  Notwithstanding any provision in this Agreement to the
contrary, any termination of employment by the Executive will not be for Good
Reason unless: (i) Executive delivers written notice to the Company, in
accordance with Section 9 below, of the initial



-3-

--------------------------------------------------------------------------------

existence of the condition which the Executive believes constitutes Good Reason
within ninety (90) days of the initial existence of such condition, and which
notice specifically identifies such condition, (ii) the Company fails to cure
such condition within thirty (30) days after the date the Company receives such
notice (the “Cure Period”), and (iii) the Executive actually terminates
Executive’s employment within sixty (60) days after the expiration of the Cure
Period and before the Company cures such condition.  If the Executive terminates
Executive’s employment before the expiration of the Cure Period or after the
Company remedies the condition (even if after the end of the Cure Period), then
the Executive’s termination of employment will not be considered to be for Good
Reason.

e.Change in Control.  

(i) Following a Change in Control (as defined below) of the Company, in the
event that (y) the Executive is not offered continued employment as the chief
financial officer of the surviving or acquiring entity or (z) the Company
terminates the Executive’s employment at any time during the remainder of the
Term for any reason other than for Cause; then, in addition to salary and
benefits earned by the Executive prior to and through the Termination Date, and
subject to compliance with Section 4.f., the Company will pay to the Executive
severance compensation in an aggregate amount equal to the following:

(A) the Severance Payment (as defined above); and

(B) equity vesting as follows: notwithstanding any provision to the contrary in
the Entravision Communications Corporation 2004 Equity Incentive Plan (or any
agreement entered into thereunder or any successor equity compensation plan or
agreement thereunder), the Executive shall be entitled to receive: (A) immediate
vesting of, and the lapse of all restrictions applicable to, all Accelerated
Grants (as defined below) that vest solely based on the passage of time; and (B)
vesting of any performance-based Accelerated Grants (as defined below) at such
time and in the event that any applicable performance-based criteria has been
met under the terms of applicable award agreements as if the Executive had not
terminated employment with the Company and with the lapse of all restrictions
applicable to vesting based on the passage of time.  The term “Accelerated
Grants” shall mean the number of stock options, restricted stock units or other
equity incentives in each equity incentive grant previously granted to the
Executive that are unvested and outstanding immediately prior to the Termination
Date.

(ii) For purposes of this Agreement, “Change in Control” shall mean the sale,
transfer, conveyance or other disposition of the Company or substantially all of
the Company’s assets, by means of any transaction or series or related
transactions (including, without limitation, any reorganization, merger or
consolidation, but excluding any merger effected exclusively for the purpose of
changing the domicile of the Company), or any other transaction, where the
Company’s stockholders holding more than 50% of the voting power of the Company
as constituted as of the Effective Date will, immediately after such
transaction, hold less than 50% of the voting power of the surviving or
acquiring entity.

f.Payment of Severance Payments.  The payment of any consideration provided
under Section 4 shall be payable in accordance with the Company’s customary
payment practices, less all applicable federal and state taxes and
withholdings.  Notwithstanding any provision in this Agreement to the contrary,
the Company shall not have any obligation to pay any amount or provide any
benefit, as the case may be, under this Agreement pursuant to Section 4 unless
the Executive executes, delivers to the Company, and does not revoke (to the
extent Executive is permitted to do so), a general release within



-4-

--------------------------------------------------------------------------------

sixty (60) days of the Executive’s termination of employment with the Company,
which shall set forth a release of the Company and its affiliates, in a form
acceptable to the Company, of all claims against the Company and its affiliates
relating to the Executive’s employment and termination thereof, and which may
also include an agreement to continue to comply with and be bound by, the
provisions of Section 7.  Subject to Section 8, the Company may elect to pay the
severance consideration payable under Section 4.c. or Section 4.e. in twelve
(12) equal monthly installments, commencing with the first payroll date that
occurs coincident with or following the sixty-first (61st) day after the
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  Notwithstanding
anything to the contrary in the foregoing, a termination of the Executive’s
employment for purposes of this Section 4, shall be deemed to have occurred only
if such termination constitutes a “separation from service” within the meaning
of Code Section 409A, determined by applying the default rules thereof.

5.Compliance with Section 409A of the Code.  For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A of the Code, any series of installment payments under this
Agreement shall be treated as a right to a series of separate
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

6.Recoupment.  Notwithstanding anything in this Agreement to the contrary, all
incentive compensation payments made to the Executive under this Agreement or
otherwise are subject to recoupment by the Company pursuant to any recoupment
policy approved by the Board, as it may be adopted, amended from time to time or
as otherwise may be required by law from time to time hereafter.  



-5-

--------------------------------------------------------------------------------

7.Confidentiality.

a.The Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known to the public and which gives the Company an advantage over its
competitors who do not know or use it, including, without limitation,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as “Confidential Information”).  Confidential
Information includes all information disclosed by the Company or its clients,
and information learned by the Executive during the course of employment with
the Company.  Notwithstanding the foregoing, Confidential Information shall not
be information which: (i) has entered the public domain through no action or
failure to act of the Executive; (ii) prior to disclosure hereunder was already
lawfully in the Executive’s possession without any obligation of
confidentiality; (iii) subsequent to disclosure hereunder is obtained by the
Executive on a non-confidential basis from a third party who has the right to
disclose such information to the Executive; or (iv) is ordered to be or
otherwise required to be disclosed by the Executive by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

b.At all times during and after the Executive’s employment with the Company, he
will keep confidential and not use or disclose to any third party any
Confidential Information, except in the course of his employment with the
Company.  

c.While employed by the Company and for one (1) year thereafter, the Executive
may not, either directly or through any other person or entity (i) use
Confidential Information to solicit or attempt to solicit any employee,
consultant, vendor or independent contractor of the Company or (ii) use
Confidential Information to solicit or attempt to solicit the business of any
customer, vendor or distributor of the Company which, at the time of termination
or one (1) year immediately prior thereto, was listed on the Company’s customer,
vendor or distributor list.

8.Payments to Specified Employees.  Notwithstanding any other Section of this
Agreement, if the Executive is a “specified employee” as defined in Code Section
409A(a)(2)(b)(i) and Treasury Regulation Section 1.409A-1(i) at the time of the
Executive’s separation from service, payments or distributions of property to
the Executive provided under this Agreement, to the extent considered amounts
deferred under a non-qualified deferred compensation plan (as defined in Code
Section 409A), shall be deferred until the six (6) month anniversary of such
separation from service to the extent required in order to comply with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2).  If any payments
are required to be delayed pursuant to this Section 8, such payments will be
made as soon as practicable after the six (6) month anniversary of the
Executive’s separation from service without interest thereon.

9.Notices.  Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the party’s last known address.

10.Waiver of Breach.  The waiver by either party, or the failure of either party
to claim a breach of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach.



-6-

--------------------------------------------------------------------------------

11.Assignment.  The rights and obligations of the respective parties hereto
under this Agreement shall inure to the benefit of and shall be binding upon the
heirs, legal representatives, successors and assigns of the parties hereto;
provided, however, that this Agreement shall not be assignable by the Executive
without prior written consent of the Company.

12.Entire Agreement.  This Agreement supersedes any and all other agreements
(including, without limitation, that certain Executive Employment Agreement
dated effective January 1, 2013 by and between the Company and the Executive),
either oral or in writing, between the parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to said subject matter in any manner whatsoever.  Any
modification of this Agreement will be effective only if it is in writing and
signed by both the Executive and the Company.

13.Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of California.

14.Partial Invalidity.  If any provision of this Agreement is found to be
invalid or unenforceable by any court, the remaining provisions hereof shall
remain in effect unless such partial invalidity or unenforceability would defeat
an essential business purpose of this Agreement.

15.Remedy for Breach.  In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, or in connection
with any provision with this Agreement, the prevailing party shall be entitled
to its reasonable attorneys’ fees and other costs reasonable incurred in such
action or proceeding.

16.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument.  To the maximum extent permitted by law
or any applicable governmental authority, any document may be signed and
transmitted by facsimile or other electronic transmission with the same validity
as if it were an ink-signed document.

[Remainder of Page Intentionally Left Blank]



-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.  

 

“Company”

Entravision Communications Corporation,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Walter F. Ulloa

 

 

Walter F. Ulloa

 

 

Chairman and Chief Executive Officer

 

 

 

“Executive”

 

 

 

/s/ Christopher T. Young

 

Christopher T. Young

 

[Signature Page to Executive Employment Agreement]



-8-